FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AUDELIO ARZOLA-AMAYA,                            No. 08-16035

               Petitioner - Appellant,           D.C. No. 2:07-cv-01305-JAT

  v.
                                                 MEMORANDUM *
U.S. BUREAU OF PRISONS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Audelio Arzola-Amaya appeals pro se from the district court’s judgment

dismissing his petition for writ of mandamus under 28 U.S.C. § 1361. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arzola-Amaya seeks to compel the Bureau of Prisons (“BOP”) to provide

him with good time credits he alleges he is entitled to by law because the BOP has

designated his life sentence at 45 years. The district court did not abuse its

discretion by dismissing the petition because Arzola-Amaya is bound by this

court’s earlier determination in affirming the denial of his 28 U.S.C. § 2241

petition that he is not entitled to good time credits. See Wilson v. Belleque, 554

F.3d 816, 830 (9th Cir. 2009). In addition, the record does not support his claim

that the BOP converted his life sentence to a 45-year fixed term. Thus, Arzola-

Amaya cannot satisfy the first element of mandamus relief requiring a “clear and

certain” claim as he does not have “legal entitlement to the relief sought.” Lowry

v. Barnhart, 329 F.3d 1019, 1021 (9th Cir. 2003) (internal quotations omitted).

      AFFIRMED.




                                           2                                     08-16035